Abatement Order filed January 27, 2015




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00848-CR
                                  ____________

                   GLENN LLOYD KINGHAM, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                    On Appeal from the County Court No. 3
                           Galveston County, Texas
                     Trial Court Cause No. MD-0330341

                            ABATEMENT ORDER

      Neither the clerk’s record, nor the reporter’s record has been filed in this
appeal. The Galveston County Clerk and the court reporter have informed the court
that appellant has not paid or made arrangements to pay the fees to prepare the
records. This court is unaware whether appellant is entitled to proceed without the
payment of costs. See Tex. R. App. P. 37.3(c)(2)(B). Accordingly, we enter the
following order. See Tex. R. App. P. 35.3(c).
      We ORDER the judge of County Court No. 3 to immediately conduct a
hearing at which appellant, appellant’s counsel, if any, and counsel for the State
shall participate, either in person or by video teleconference, to determine whether
appellant desires to prosecute his appeal, and, if so, whether appellant is indigent
and, thus entitled to a free record and appointed counsel on appeal. The judge may
appoint appellate counsel for appellant if permitted. The judge shall see that a
record of the hearing is made, shall make findings of fact and conclusions of law,
and shall order the trial clerk to forward a record of the hearing and a supplemental
clerk’s record containing the findings and conclusions. The transcribed record of
the hearing, and the court’s findings and conclusions shall be filed with the clerk of
this court on or before February 26, 2015.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                   PER CURIAM